31 F.3d 1173
Richard C., by Kathy B., Lunz (Mark, John C., III, Wayne),by Lunz (Eileen), Pennsylvania Protection and Advocacy,Inc., on Behalf of Members of Class, Association forRetarded Citizens/Pennsylvania, on Behalf of Members ofClass, Association for Retarded Citizens/Allegheny, onBehalf of Members of Class, Harris (Larry), by Harris(James), Caruso (Michael, by Lamonica (Louise), Garris(David), by Scotti (Theresa L.), Allegheny County, WesternCenter Board of
NO. 93-3389
United States Court of Appeals,Third Circuit.
July 13, 1994

Appeal From:  W.D.Pa.,
Standish, J.


1
AFFIRMED.